Exhibit 10.2
 


AMENDMENT TO EMPLOYMENT AGREEMENT
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendatory Agreement”) is dated
January 27, 2010, between NATIONAL PENN BANCSHARES, INC., a Pennsylvania
business corporation (the “Company”), NATIONAL PENN BANK, a national banking
association (“Bank”), and SCOTT V. FAINOR (“Executive”).
 
BACKGROUND
 
1.  Executive was employed as the President and Chief Executive Officer of each
of KNBT Bancorp, Inc. (“KNBT”) and Keystone Nazareth Bank & Trust Company (“KNBT
Bank”) pursuant to an Amended and Restated Employment Agreement, dated December
28, 2006 (the “Prior Agreement”).


2.  On September 6, 2007, the Company and KNBT entered into an Agreement (the
“Merger Agreement”) providing, among other things, for the merger of KNBT with
and into the Company, to be followed by the Bank Merger (as defined in the
Merger Agreement).


3.  Pursuant to the First Amendment to the Prior Agreement between the Company,
the Bank, KNBT and KNBT Bank and the Executive effective September 6, 2007,
Executive became employed by the Company as Senior Executive Vice President and
Chief Operating Officer and by the Bank as the President and Chief Executive
Officer.

 
4.  Thereafter, the Company, the Bank, KNBT and KNBT Bank entered into that
certain Amended and Restated Employment Agreement dated January 28, 2008, which
superseded as of the Effective Time (as defined in the Merger Agreement), any
and all agreements relating to the employment matters between the Company, the
Bank, KNBT, KNBT Bank and Executive (the “Agreement”).
 
5.  The Company, Bank and Executive desire to amend the Agreement as hereinafter
set forth.


AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, the Company, Bank and Executive agree to
amend the Agreement as follows:
 
1.           Background.  The matters set forth in the “Background” section of
this Amendatory Agreement are incorporated by reference herein.
 
2.           Amendment.  The first sentence of Section 3(a) is hereby deleted in
its entirety and replaced with the following:
 
Throughout the Employment Period, the Executive shall serve as the President and
the Chief Executive Officer of the Company and as the President and Chief
Executive


 
 
 

--------------------------------------------------------------------------------

 


Officer of the Bank, having such power, authority and responsibility and
performing such duties as are prescribed by or under the Bylaws of each of the
Company and the Bank and as are customarily associated with such positions. 


3.           Amendment. Section 3(b) is hereby amended to read in its entirety
as follows:


During the period of the Executive’s employment hereunder, the Board of
Directors of the Company will cause the Company, as sole shareholder of the
Bank, to elect and annually re-elect the Executive to the Board of Directors of
the Bank (unless it believes such action would violate its fiduciary
duties).  On January 27, 2010, the Board of Directors of the Company shall elect
the Executive as a director of the Company.  Thereafter, during the period of
the Executive’s employment hereunder, the Board of Directors of the Company
shall nominate the Executive for election to the Board of Directors of the
Company, for successive terms (unless it believes such action would violate its
fiduciary duties) and shall recommend his election to the shareholders of the
Company, subject to the fiduciary duties of the Board of Directors of the
Company.  Upon any termination of the Executive’s employment hereunder for any
reason, including, without limitation, a termination without cause, the
Executive will concurrently resign from the Boards of Directors of the Company
and the Bank and, should the Executive then be serving as a director of any
direct or indirect subsidiary or affiliate of the Company or Bank, from all such
boards as well.
 
4.           Amendment.  The first sentence of Section 4(a) is hereby deleted in
its entirety and replaced with the following:
 
In consideration for the services to be rendered by the Executive hereunder, the
Employer shall pay to him a salary of Five Hundred Forty Thousand dollars
($540,000) annually (“Base Salary”). 


5.           Amendment.  The following new Section 29 is hereby added to the
Agreement:


29.  RESTRICTED STOCK AWARD.  The Compensation Committee of the Board of
Directors of the Company shall award the Executive, on January 28, 2010, 54,000
(or such lesser number as may be permissible under the Troubled Asset Relief
Program – “TARP”) restricted shares of common stock of the Company, which shares
shall be subject to forfeiture only if the Executive’s employment with the
Company and Bank shall terminate before the expiration of the TARP compliance
period.  This award will be made under the Company’s Long-Term Incentive
Compensation Plan and evidenced by a separate written agreement containing such
other terms and conditions as are customarily included by the Company in such
award agreements, all consistent with this Section 29.
 
6.           Ratification.  As amended hereby, the Agreement is hereby ratified,
confirmed and approved.
 
7.           Governing Law.  This Amendatory Agreement shall be governed by and
construed in accordance with the domestic internal law of the Commonwealth of
Pennsylvania. 


 
 
- 2 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written. 
 
 
 NATIONAL PENN BANCSHARES, INC.
 
 
NATIONAL PENN BANK
By:  /s/  Thomas A. Beaver
Name:  Thomas A. Beaver
Title:    Chairman
 
 
 
By:  /s/  Thomas A. Beaver
Name:  Thomas A. Beaver
Title:     Chairman   
        
   
Witness:  /s/  H. Anderson Ellsworth
        /s/  Scott V. Fainor
        Scott V. Fainor



 
 
 
 
- 3 -
 

--------------------------------------------------------------------------------
